Dewey, J.
1. There is no legal ground for the objection that evidence tending to show that the bank note described in the indictment was originally a genuine note for one dollar, and had been fraudulently altered to one purporting to be for ten dollars, was incompetent under an indictment alleging a forgery of such ten dollar bank note. In a case like the present, the indictment is properly framed where it charges the defendant with having in his possession a forged promissory note, and uttering and passing the same as true, although the proof of the forgery be merely the false and fraudulent altering of a *481genuine bank note. If any part of a true instrument be altered, the indictment may allege it as a forgery of the whole instrument. 2 East P. C. 978. 2 Russell on Crimes, (7th Amer. ed.) 320. Archb. Crim. Pl. (13th ed.) 467. The distinction is, that where the forgery is of a mere addition to the instrument, which has not the effect of altering the instrument itself, but is merely collateral to it, the forgery must be specially alleged Archb. Crim. Pl. ubi supra.
2. The indictment properly describes the instrument alleged to have been forged to be “ a promissory note.” The instrument alleged to be forged was a bank bill of a bank incorporated and doing its business in another state. A careful examination of our statutes leads to the conclusion that there is no provision in terms for punishing the offence of uttering and publishing as true a counterfeit bill of another state, unless it is embraced in the general provision for punishing the offence of uttering and publishing forged and counterfeit promissory notes, knowing them to be such. The words used in the Rev. Sts. c. 127, § 2, are quite broad enough to include such bank bills or notes, and the only objection to thus applying them is that which arises from the fact that there are various provisions in other parts of this same chapter of the revised statutes, providing punishments and penalties for knowingly having bank bills in possession that are forged and counterfeit, with intent to pass them as genuine, as well as the further provision in § 6, for the punishment of uttering and publishing counterfeit bank bills of banks within the Commonwealth, and making the maximum of punishment in such latter case less than that provided in § 2, for uttering and publishing promissory notes.
This question is not a new one. Much the same question arose under the earlier St. of 1804, c. 120. It was somewhat considered in the case of Brown v. Commonwealth, 8 Mass. 59. The form of indictment was sanctioned in Commonwealth v. Carey, 2 Pick. 47, and again in the municipal court of Boston by Thacher, J. in Commonwealth v. Riley, Thach. C. C. 67, where the objection was taken that a bank bill was not a promissory note within the St. of 1804, c. 120, but it was said that the *482form of indictment was conformable to the practice in such cases in the highest criminal courts.
The Rev. Sts. c. 127, § 2, may, we think, be considered as equally authorizing this form of describing bank bills of other states in cases of indictment under it. The cases of State v. Ward, 6 N. H. 529, and State v. Hayden, 15 N. H. 355, hold differently, but under a statute having more distinct provisions for punishing the offence of uttering and publishing counterfeit bank bills of another state. As already remarked, we have no provision by statute for punishing this offence, unless it is found in the second section of c. 127 of the Rev. Sts., punishing the uttering and publishing of forged and counterfeit promissory notes. We think, under our practice heretofore recognized, and upon the proper construction to be given to c. 127 of the Rev. Sts. the form of the indictment was proper in the present case to authorize the admission of the evidence tending to prove the uttering and publishing counterfeit bank bills of another state, knowing them to be forged and counterfeit.
3. As to the question of variance, in that the indictment describes a bank bill purporting to be signed by C. R. Drown, “ Cashier,” whereas the bill offered in evidence purports to be signed by C. R. Drown, “ Cash" ”, using an abbreviated form of expression, we have no doubt great strictness is required in the recitals where, as in the present case, the indictment alleges the counterfeit promissory note “ to be of the tenor following.” But whether this would be such an error as would be fatal, we have not found it necessary to decide, as this objection applies only to the first count, and in the second count, charging the same offence, the description accords with that of the bank bill produced in evidence, and judgment may therefore be taken on that count.
4. Some objection was suggested to the manner of describing the name of the cashier; the defendant insisting that in the indictment the name of the cashier was spelt with the letter “ u,” viz : “ Droun ; ” whereas upon the face of the bank bill offered in evidence it was spelt “ Drown,” and this was urged to be a variance. But we think it would savor quite too much of nicety *483to attempt to distinguish between the two letters as they appear in the present case, or to say that the name, as set forth in this indictment, did not correspond with the name as written on the face of the bank bill.
We perceive no legal objection to the course of proceedings in reference to the finding of the present indictment, nor any ground for arresting the judgment for that cause, if there were not other objections to taking this point.

Exceptions overruled